892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Cresencia F. DE CHARLAND, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3435.
United States Court of Appeals, Federal Circuit.
Nov. 3, 1989.
ORDER

1
Cresencia F. de Charland submitted documents that indicated that she may have intended to petition the Merit Systems Protection Board for review of the administrative judge's initial decision rather than petitioning this court for review.   In response to the court's inquiry, she requests that we transfer her case to the Board.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The court's October 27, 1989, dismissal order is vacated and the mandate is recalled.


4
(2) The court transfers de Charland's case to the Board.